Citation Nr: 1614075	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-26 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating for instability of the left knee as a manifestation of chondromalacia patella of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1976 to June 1979. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for both right and left knee disabilities, assigning 10 percent ratings, effective August 11, 2010, the date of claim.   

In November 2014, the RO issued a rating decision and Supplemental Statement of the Case (SSOC), granting a separate rating for right knee instability, and assigned a 10 percent rating from October 16, 2012, and a non-compensable rating from February 6, 2013.  

In April 2015, the Veteran and S.M. testified before the Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In July 2015, the Board assigned an initial rating of 30 percent for right knee disability; an initial rating of 30 percent for a left knee disability; and a separate 20 percent rating for right knee instability.  The Board remanded the issues of entitlement to an increased rating for a right shoulder, arm and hip conditions, and TDIU for further development.

In the interim, the Veteran appealed the Board's July 2015 decision to the U. S. Court of Appeals for Veterans Claims ("Court").  In a February 2016 Order, the Court granted a Joint Motion for Partial Remand ("Joint Motion") which vacated the portion of the Board's July 2015 decision that denied a higher rating for the Veteran's left knee disability; specifically, the Board erred when it failed to consider the reasonably raised issue of entitlement to a separate rating for instability of the left knee.  Notably, the Veteran did not challenge the Board's July 2015 awards of increased ratings for right and left knee disabilities, to include the separate rating for right knee disability, all of which are favorable to her.  The Court did not disturb those awards and the Veteran did not challenge those increased ratings, thus, they are no longer for appellate consideration.  The issue for consideration here is limited to whether the Veteran is entitled to a separate rating for left knee instability.  

The issues remanded by the Board in July 2015 (increased ratings for a right shoulder, arm and hip conditions, and TDIU) were not within the jurisdiction of the Court.  Those issues are still being developed by the AOJ and will therefore be addressed in a separate decision when development is complete.


FINDINGS OF FACT

1.  Prior to December 17, 2015, the Veteran's left knee symptoms of giving way, buckling and instability approximated moderate recurrent subluxation or lateral instability.

2.  Since December 17, 2015, the Veteran's left knee symptoms approximate severe recurrent subluxation or lateral instability


CONCLUSIONS OF LAW

1.  Prior to December 17, 2015, the criteria are met for a 20 percent rating for instability of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.71(a), Diagnostic Code (DC) 5257 (2015).

2.  Since December 17, 2015, the criteria are met for a 30 percent rating for instability of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.71(a), DC 5257 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The Veteran's left knee claim arises from her disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist under the VCAA has also been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  

Neither the Veteran nor her representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  She has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir., 2004).  VA's duties to notify and assist her with the claim have been satisfied.

Increased Rating Claim for Left Knee Instability 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 
The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1.  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   For example, VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998). 

Relevant here, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate or a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5258.  Removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic. 38 C.F.R. § 4.71a, DC 5259.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.   Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As discussed above, the issue discussed herein is limited to whether the Veteran is entitled to a separate rating for instability in the left knee.

The record shows that she was diagnosed with chondromalacia of the left knee during service.  

According to an April 2000 medical record from Orthopaedic Associates Ambulatory Center, she underwent arthroscopy of the left patella due to chondromalacia of the left patellae with excessive lateral patellar compression syndrome and patella femoral malalignment.

In January 2004, she was admitted to the Surgery Center of Oklahoma for left knee arthroscopy with debridement.  She noted some improvement in her left knee after her first surgery, but in 2003 she twisted her knee and symptoms reappeared.  The impression was chondromalacia of the left knee. It was relayed to her that she probably had additional breakdown of the cartilage in the left knee.  It was noted that despite the arthroscopic interventions she will likely have progressive arthrosis of the knee.

In August 2010, VA received the Veteran's service connection claim for left knee disability, as relevant here.  

In April 2011, she was afforded a VA compensation examination at which time she reported episodes of left knee locking and giving-away, as well as severe flare-ups of pain several times a week.  She reported that these flare-ups happen spontaneously and may last up to an hour, but especially after prolonged walking/standing and activity.  She also stated that she has a noticeable limp and cannot bend-over.  On examination, the examiner noted the Veteran's antalgic gait due to knee pain; specifically, she walked unsteadily with a tandem gait.  The examiner noted no signs of subluxation, genu recurvatum, effusion, deformity or ankylosis.  There was evidence of locking, pain, and crepitus in the left knee.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial lateral meniscus stability tests were within normal limits for the left knee.  There was no evidence of subluxation in the left knee.  Impression was chondromalacia of the left knee patella, status post surgery with scars. 

According to a private March 2012 treatment report, the Veteran sought medical attention for knee pain.  Joint stability tests were essentially normal.  There was some subpatellar crepitus with left knee range of motion.  Although her ligaments appeared to be intact, the physician noted that the examination was somewhat limited due to pain.  Impression was left knee sprain, minimal.

The record shows that the Veteran underwent a third arthroscopic surgery in the left knee in approximately April 2012.

In February 2013, the Veteran underwent an additional VA compensation examination.  She reported much of the same symptomatology with regards to her knee, to include locking, giving out, instability, losing balance and falling, but with increased severity.  On examination, the examiner detected no instability in the left knee but noted that the Veteran suffered from frequent episodes of locking, joint pain, and effusion which the examiner related to residuals of the Veteran's prior meniscectomy of the left knee.  Left knee joint stability tests were normal.  There was no evidence of patellar subluxation/dislocation.  The Veteran required the occasional use of knee braces.  The examiner continued a diagnosis of chondromalacia patella of the left knee, as well as internal derangement of knee, status-post arthroscopic debridement.  

In September 2014, the Veteran requested a Life Alert due to frequent falls due to knee disability.

In December 2015, the Veteran underwent an additional VA compensation examination.   It was noted that the Veteran had left knee meniscal tear, and frequent episodes of locking, joint pain, and joint effusion.  There was no history of left knee recurrent subluxation, lateral instability, or effusion.   She required the constant use of a cane due to knee problems.  On examination, she was unable to perform left knee joint stability tests due to pain, weakness, fatigue, lack of endurance, and incoordination.  A diagnosis of chondromalacia of the left knee patellae with scars was continued.

On review of all evidence, both lay and medical, the Board finds, resolving all doubt in the Veteran's favor, that she is entitled to a rating for left knee instability, separate from the rating already in effect under Diagnostic Code 5260 for limitation of motion.  

The Veteran has consistently asserted that her left knee is unstable.  She reports that not only does her left knee simply give-way, the instability has caused her to lose her balance and fall frequently.  She states further that he left knee has worsened due to having to compensate for her weakened right knee.  Although the Veteran, as a layperson, is not competent to diagnose a complex medical condition such as recurrent subluxation or lateral instability, she is however, competent to speak to the observable symptoms she experiences such as locking, buckling, or giving out.  Indeed, she has expressed those left knee manifestations in her lay statements in support of the claim, in her testimony during her Board hearing before the undersigned VLJ, as well as to medical providers during treatment and examinations.  The Board finds her lay assertions to be both credible and competent.  In light of all evidence, the Board finds that her symptoms of left knee instability approximate moderate impairment prior to December 17, 2015, the date of her most recent VA compensation examination of the knee.  No more than moderate instability is approximated.  However, from December 17, 2015, forward, the Board finds that a higher rating of 30 percent is warranted for symptoms approximating severe instability, given her complete inability to perform left knee joint stability tests during the December 2015 examination.  

While the Board must consider the functional impairment resulting from orthopedic disabilities, such as the Veteran's loss of motion, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings such as DC 5257 (for instability or recurrent subluxation) because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. at 12 (1996).  Indeed, this functional impairment has already been considered by the Board in July 2015 when it awarded a 30 percent rating for the Veteran's left knee chondromalacia based on limitation of motion.

Accordingly, the Board concludes that an initial rating of 20 percent is granted for moderate instability of the left knee prior to December 17, 2015, and a rating of 30 percent thereafter.  Higher ratings are not warranted as there is no evidence of impairment of the left tibia and fibula with malunion with marked knee or ankle disability and/or nonunion with loss motion requiring brace.  See DC 5262.

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2015). 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this appeal, there has been no showing that the Veteran's left knee disability picture is not contemplated adequately by the applicable schedular rating criteria discussed above.  The currently assigned rating for the left knee instability adequately describes the severity of the Veteran's knee symptoms of giving way, buckling, and instability, which are contemplated by the schedular criteria.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment, which, in any event, have not been documented.  Referral for consideration of the assignment of a disability rating for the left knee on an extraschedular basis, therefore, is not warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, as noted, entitlement to a TDIU rating will be considered in a subsequent decision. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

ORDER

Prior to December 17, 2015, an initial rating of 20 percent for left knee instability is granted, subject to the laws and regulations governing monetary benefits. 

Since December 17, 2015, a 30 percent rating for left knee instability is granted, subject to the laws and regulations governing monetary benefits. 


 
____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


